DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-40 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-8, 12-16, 24-26 and 30-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 15, 24 and 33 recite limitation “the records”. There is insufficient antecedent basis for these limitation in the claims. It is unclear if the term “the records” points to “a plurality of records of physiological information” or “the records corresponding to the 

Claims 7 and 25 recite limitation “wherein each of the one or more parameters comprises of one:…”. The unclear phrasing renders the claim indefinite. It appears to read “wherein each of the one or more parameters comprises  of:...”.

Claims 12, 14, 30 and 32 recite limitation “the record”. There is insufficient antecedent basis for these limitation in the claims. It is unclear if the term “the record” points to “a display of the record of physiological information corresponding to the at least one selected feature vector” (i.e., “the displayed record”) as recited in their respective base claims 1 and 23 or “a record to an adjacent cluster in the plurality of clusters” as recited in claims 12 and 30.

Claim(s) 13, 16, 31 and 34 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-4, 6-8, 17-21, 23-26 and 35-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisilev et al (Medical Image Description, 2016) in view of Bhotika et al (US10824942).

Regarding claims 1 and 23, Pailla teaches a method of labeling a plurality of records of physiological information, the method comprising:
Kisilev, Figs. 1-2; “semantic description of a lesion”, p123; “The semantic description step solves a multi-attribute prediction problem; each valid candidate from the detection stage is described by multiple labels (semantic descriptors)”, p123)
applying a deep learning model and dimensionality reduction to each of the plurality of records to derive a plurality of feature vectors;
(Kisilev, Fig. 2; “The first module (the left rectangle in Fig. 2) is a deep fully convolutional network that produces feature maps from the input image”, p124; this process is a dimension reduction process which reduces dimensions of an input image to few dimensions in a feature map as commonly known in the art; “each object proposal is represented by a fixed-length feature vector from the feature map of the last fully convolutional layer”, p124; also, Bhotika, “The dimensions of these object feature vectors can be reduced by applying at least one of Principal Component Analysis (PCA) or Multi-Dimensional Scaling (MDS)”, c16:1-10)
	Kisilev does not expressly disclose but Bhotika teaches:
applying a similarities algorithm to the plurality of feature vectors to form a plurality of clusters, wherein each cluster comprises a set of feature vectors;
(Bhotika, “a feature vector f_j will be associated with each of these attributes”, alpha_j, c11:65-end, eq. 3; “The processing can identify visual similarities across multiple attributes and a classifier may be used identify visual attribute label groupings corresponding to each of the clusters of feature vectors”, c9:15-20; that is, identify similarities between features vectors and group them into a cluster; the method of Bhotika may be applied to the labeling process of Kisilev for clustering similar feature vectors for each type of different lesions (Kisilev, Fig. 2, left and upper right blocks))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Bhotika into the system or method of Kisilev in order to label different lesions by clustering similar feature vectors associated with a particular lesion type. The combination of Kisilev and Bhotika also teaches other enhanced capabilities.
The combination of Kisilev and Bhotika further teaches:
enabling a mechanism for selecting at least one feature vector within a selected cluster of the one or more of the plurality of clusters;
providing an output comprising information that enables a display of the record of physiological information corresponding to the at least one selected feature vector, and
enabling a mechanism for assigning a label to the displayed record; and
automatically assigning the assigned label to the records corresponding to the remaining feature vectors in the selected cluster.
(Bhotika, Fig. 3A; “Upon interacting with the visual refinement interface element 306, a set of identified visual attribute labels 308 may be displayed that identifies the visual attributes associated with the image query”, c6:40-45; c6:45-end, c7:1-50; Kisilev, eq. (1) indicates that i-th ROI (label) includes multiple feature descriptors/vectors (j index); Fig. 1 (b) and (c), each rectangular box represents an ROI with a unique description label; the unique description label for an ROI covers all feature vectors (=> current and remaining features vectors, claim 23) belonging to that particular ROI)

Regarding claim 2, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).

one or more of the plurality of records comprises a single record; and
the deep learning model and dimensionality reduction is applied separately to each single record.
(Kisilev, Fig. 2; “Multi-task-loss CNN for Semantic Description of Medical Images”, p123; each medical image may be a single record)

Regarding claim 3, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein:
one or more of the plurality of records comprises a group of individual records; and
the deep learning model and dimensionality reduction is applied to group of individual records as a whole.
(Kisilev, “Training … using around 400 images”, p126)

Regarding claim 4, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein each of the plurality of records is of a same modality.
(Kisilev, “Datasets. We apply the proposed method to the breast mammography (MG) and the ultrasound (US) modalities. We used the public DDSM [13] and our proprietary data sets. In the DDSM dataset, we chose mass containing MG images with breast 408 US images from 330 cases, and 646 digital MG images from 281 cases”, p126)

Regarding claims 6 and 24, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the plurality of records are a subset of records stored in a database, and one or more parameters are associated with the records, the method further comprising:
selecting the plurality of records from the records stored in a database based on the one or more parameters.
(Kisilev, “We test the proposed method on proprietary and publicly available breast databases”, [abstract])

Regarding claims 7 and 25, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 6, wherein each of the one or more parameters comprises of one:
modality type, time of capture of the physiological information, date of capture of the physiological information, area of brain where electrical activity of the brain was sensed, and a characteristic of the electrical activity of the brain.
Kisilev, “We test the proposed method on proprietary and publicly available breast databases”, [abstract]; “We apply the proposed method to the breast mammography (MG) and the ultrasound (US) modalities. We used the public DDSM and our proprietary data sets. In the DDSM dataset, we chose mass containing MG images with breast density of BI-RADS 1 and 2”, p127; MG => modality)

Regarding claims 8 and 26, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein, when a plurality of feature vectors within the selected cluster are selected, automatically assigning the label comprises:
confirming that the same label has been assigned to each of the displayed records prior to automatically assigning the label to the records corresponding to the remaining feature vectors.
(Kisilev, Bhotika, see comments on claims 1 and 23; Kisilev, Fig. 2, ROI labels (bounding boxes) assigned before feature vectors are assigned)

Regarding claims 17 and 35, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the deep learning model comprise one or more of a pretrained convolution neural network (CNN), an autoencoder, a recurrent neural network (RNN), or a deep neural network.
(Kisilev, Fig. 2, CNN)

Regarding claims 18 and 36, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the dimensionality reduction results in a two-dimensional feature vector.
(Kisilev, Fig. 2, each box in Fig. 2 in effect performs a dimension reduction process; e.g., the RPN box reduces the feature vectors of the output image from the left box to one or more output bounding boxes; the bounding box can be represented by a two-dimensional vector)

Regarding claims 19 and 37, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 18, wherein the dimensionality reduction is implemented through at least one of principal component analysis, t-distributed stochastic gradient descent, and t-distributed stochastic gradient neighbor embedding.
(Bhotika, “The dimensions of these object feature vectors can be reduced by applying at least one of Principal Component Analysis (PCA) or Multi-Dimensional Scaling (MDS)”, c16:1-10)

Regarding claims 20 and 38, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).

(Bhotika, “The clustering can be in view of a plurality of dimensions. For example, the images can be clustered in a shape dimension, where items are clustered based on their visual similarity as it relates to shape. Other dimensions include, for example, a color dimension, a size dimension, a pattern dimension, among other such dimensions”, c9:30-40; obviously the number of shape dimensions as clusters to consider may be a predetermined number or a user defined number)

Regarding claims 21 and 39, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the similarities algorithm comprises a clustering algorithm.
(Bhotika, “The processing can identify visual similarities across multiple attributes and a classifier may be used identify visual attribute label groupings corresponding to each of the clusters of feature vectors”, c9:15-20; such a process should include a clustering algorithm)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisilev et al (Medical Image Description, 2016) in view of Bhotika et al (US10824942) and further in view of Shoeb et al (Application of Machine Learning, 2010).

Regarding claim 5, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination does not expressly disclose but Shoeb teaches the method of claim 4, wherein the same modality comprises anyone of:
electrical activity of the brain, neural tissue motion, heart rate, blood profusion, blood oxygenation, neuromodulator concentrations, and pH level.
(Shoeb, “Seizures are transient aberrations in the brain’s electrical activity”, sec. 1; detecting brain seizures using a neural network, sec. 6; scalp electroencephalogram (EEG) signals of, e.g., Fig. 1, 2, or 3 shows an image of EEG signal patterns; these images of EEG signal patterns may be applied to the CNN of Kisilev (Fig. 2) as inputs for detecting and labeling the seizure states; scalp EEG signals are related to brain activities such as brain seizures (modality))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shoeb into the modified system or method of Kisilev and Bhotika in order to detect and label brain seizure states by applying images of detected EEG signal patterns to a neural network such as a CNN. The combination of Kisilev, Bhotika and Shoeb also teaches other enhanced capabilities.

Claim(s) 9-12, 15, 22, 27-30, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisilev et al (Medical Image Description, 2016) in view of Bhotika et al (US10824942) and further in view of Dalyac et al (US2018/0300576).

Regarding claims 9 and 27, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination does not expressly disclose but Dalyac teaches the method of claim 1, further comprising validating the automatically assigned labels.
(Dalyac, “The user validates or corrects labels seen on the interface”, [0062])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dalyac into the modified system or method of Kisilev and Bhotika in order to allow use examine labeling accuracy. The combination of Kisilev, Bhotika and Dalyac also teaches other enhanced capabilities.

Regarding claims 10 and 28, the combination of Kisilev, Bhotika and Dalyac teaches its/their respective base claim(s).
The combination further teaches the method of claim 9, wherein validating the automatically assigned labels comprises:
providing an output comprising information that enables a display of the record together with its automatically assigned label; and
enabling a mechanism for confirming an accuracy of the automatically assigned label.
(Dalyac, “The user validates or corrects labels seen on the interface”, [0062])

Regarding claims 11 and 29, the combination of Kisilev, Bhotika and Dalyac teaches its/their respective base claim(s).

(Dalyac, “The user validates or corrects labels seen on the interface”, [0062]; when an label is corrected for another label (e.g., for a different ROI of Kisilev (Figs.1-2)), the corrected label is for another cluster)

Regarding claims 12 and 30, the combination of Kisilev, Bhotika and Dalyac teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, further comprising automatically associating the feature vector of a record to an adjacent cluster in the plurality of clusters when the accuracy of the automatically assigned label for the record is not confirmed.
(Dalyac, “The user validates or corrects labels seen on the interface”, [0062]; when an label is corrected for another label (e.g., for a different ROI of Kisilev (Figs.1-2)), the corrected label is for another cluster along with corresponding feature vectors)

Regarding claims 15 and 33, the combination of Kisilev, Bhotika and Dalyac teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, wherein the records are validated in an order that is determined based on a measure of similarity.
(Dalyac, “The user validates or corrects labels seen on the interface”, [0062]; when an label is validated by a user, it is usually validated against the properties of the labeled 

Regarding claims 22 and 40, the combination of Kisilev and Bhotika teaches its/their respective base claim(s).
The combination of Kisilev, Bhotika and Dalyac teaches the method of claim 21, wherein the clustering algorithm comprises one of k-means clustering, spectral clustering, or a Bayesian Gaussian mixed model.
(Dalyac, “a k-means clustering algorithm”, [0091])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/2/2022